                                  Case 5:21-cv-00001-J Document 1-1 Filed 01/04/21 Page 1 of 3



The information on this page is NOT an official record. Do not rely on the correctness or completeness of this information.
Verify all information with the official record keeper. The information contained in this report is provided in compliance with the
Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act, as well as other applicable state
and federal laws.

                IN THE DISTRICT COURT IN AND FOR COMANCHE COUNTY, OKLAHOMA

  Kama Findley,
       Plaintiff, and                                                                    No. CJ-2020-513
  Jearmy Findley,                                                                        (Civil relief more than $10,000: NEGLIGENCE)
       Plaintiff,
  v.                                                                                     Filed: 12/03/2020
  Wal-Mart Stores East, LP,
       Defendant, and
  John Doe,                                                                              Judge: Meaders, Scott D.
       Defendant.


 PARTIES
Doe, John, Defendant
Findley, Jearmy, Plaintiff
Findley, Kama, Plaintiff
Wal Mart Stores East Lp, Defendant



 ATTORNEYS
 Attorney                                                                                Represented Parties
 ZELBST, CLAY R (Bar #32152)                                                             Findley, Kama
 ZELBST, HOLMES & BUTLER                                                                 Findley, Jearmy
 P.O. BOX 365
 LAWTON, OK 73502



 EVENTS
 None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



 Issue # 1.               Issue: NEGLIGENCE (OTHER)
                          Filed By: Findley, Kama
                          Filed Date: 12/03/2020
                 PartyCase
                      Name5:21-cv-00001-J  Document
                                    Disposition       1-1 Filed 01/04/21 Page 2 of 3
                                                Information
                                        Pending.


DOCKET
Date       Code           Description                                              Count Party Amount
12-03-2020 TEXT          CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.                1

12-03-2020 OTHER         NEGLIGENCE

12-03-2020 DMFE          DISPUTE MEDIATION FEE                                                  $ 7.00

12-03-2020 PFE1          PETITION                                                             $ 163.00
                         Document Available at Court Clerk's Office

12-03-2020 PFE7          LAW LIBRARY FEE                                                        $ 6.00

12-03-2020 OCISR         OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND                      $ 25.00

12-03-2020 OCJC          OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS REVOLVING                      $ 1.55
                         FUND

12-03-2020 OCASA         OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES                             $ 5.00

12-03-2020 SSFCHSCPC     SHERIFF'S SERVICE FEE FOR COURTHOUSE SECURITY PER                     $ 10.00
                         BOARD OF COUNTY COMMISSIONER

12-03-2020 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON COURTHOUSE                              $ 1.00
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

12-03-2020 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55 COLLECTION                       $ 0.16

12-03-2020 SJFIS         STATE JUDICIAL REVOLVING FUND - INTERPRETER AND                        $ 0.45
                         TRANSLATOR SERVICES

12-03-2020 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON $1.55                                $ 0.23
                      COLLECTIONS

12-03-2020 DCADMIN05     DISTRICT COURT ADMINISTRATIVE FEE ON $5 COLLECTIONS                    $ 0.75

12-03-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON COURTHOUSE                           $ 1.50
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

12-03-2020 CCRMPF        COURT CLERK'S RECORDS MANAGEMENT AND PRESERVATION                     $ 10.00
                         FEE

12-03-2020 CCADMIN04     COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS                          $ 0.50

12-03-2020 LTF           LENGTHY TRIAL FUND                                                    $ 10.00

12-03-2020 SMF           SUMMONS FEE (CLERKS FEE)                                              $ 10.00

12-03-2020 TEXT          OCIS HAS AUTOMATICALLY ASSIGNED JUDGE MEADERS,
                         SCOTT D. TO THIS CASE.
Date      Code   CaseDescription
                      5:21-cv-00001-J Document 1-1 Filed 01/04/21 Page 3 of 3Count Party Amount

12-03-2020 ACCOUNT   RECEIPT # 2020-721381 ON 12/03/2020.
                     PAYOR: ZELBST & BUTLER TOTAL AMOUNT PAID: $ 252.14.
                     LINE ITEMS:
                     CJ-2020-513: $173.00 ON AC01 CLERK FEES.
                     CJ-2020-513: $6.00 ON AC23 LAW LIBRARY FEE CIVIL AND
                     CRIMINAL.
                     CJ-2020-513: $1.66 ON AC31 COURT CLERK REVOLVING FUND.
                     CJ-2020-513: $5.00 ON AC58 OKLAHOMA COURT APPOINTED
                     SPECIAL ADVOCATES.
                     CJ-2020-513: $1.55 ON AC59 COUNCIL ON JUDICIAL
                     COMPLAINTS REVOLVING FUND.
                     CJ-2020-513: $7.00 ON AC64 DISPUTE MEDIATION FEES CIVIL
                     ONLY.
                     CJ-2020-513: $0.45 ON AC65 STATE JUDICIAL REVOLVING FUND,
                     INTERPRETER SVCS.
                     CJ-2020-513: $2.48 ON AC67 DISTRICT COURT REVOLVING
                     FUND.
                     CJ-2020-513: $25.00 ON AC79 OCIS REVOLVING FUND.
                     CJ-2020-513: $10.00 ON AC81 LENGTHY TRIAL FUND.
                     CJ-2020-513: $10.00 ON AC88 SHERIFF’S SERVICE FEE FOR
                     COURT HOUSE SECURITY.
                     CJ-2020-513: $10.00 ON AC89 COURT CLERK'S RECORDS
                     MANAGEMENT AND PRESERVATION FEE.
